Citation Nr: 1531588	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  14-02 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for cause of death of the Veteran.

2.  Entitlement to a rating in excess of 30 percent for service-connected general anxiety disorder, for accrued benefits purposes or as a substituted claimant.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1941 to October 1945.  The appellant is the Veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required prior to adjudicating the appellant's claims.

The Veteran died on May [redacted], 2010.  At the time of his death, the Veteran was service connected for general anxiety disorder and malaria.  

The immediate cause of death listed on the Veteran's certificate of death was cardio respiratory arrest.  The underlying causes were listed as congestive heart failure and coronary artery disease.  


Cause of Death 

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal (primary) or a contributory cause of death.  38 C.F.R. § 3.312.

The service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). 

Contributory cause of death is inherently one not related to the principal cause. In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

The Veteran's DD-214 shows that he was an airplane mechanic-gunner.  A VA special examination dated in October 1945 indicates that the Veteran suffered from anxiety reaction due to 50 harrowing missions while based in Italy.  

Private treatment records note a diagnosis of hypertension in November 2006.  

VA treatment records dated in August 2009 show a history of essential hypertension, depression, s/p hydrocephalus, nephrolithiasis, basal cell carcinoma, unspecified deficiency anemia, other specified diseases of blood and blood forming organs and partial hearing loss.  A VA psychology consult note dated in March 2010 reflects a diagnostic impression of vascular dementia and posttraumatic stress disorder.  

A medical note dated in June 2010 indicated that a private doctor had treated the Veteran for hypertension and anxiety for many years.  Another private medical note dated in June 2010 reflected treatment for hypertension and Alzheimer's disease associated with anxiety. 

A History and Physical note dated in May 2010 from the Mease Countryside Hospital reflects that the Veteran was admitted to the hospital in acute congestive heart failure in April 2010.  A Death Summary dated later in May 2010 from the Hospital indicates that after a fall, the Veteran underwent left hip surgery.  It was noted that the Veteran passed away from overall poor medical health and a final discharge diagnosis of fracture of the left hip, renal failure, coronary artery disease, anemia, confusion and dementia was provided.  

The appellant contends that the Veteran's diagnosed hypertension was caused by his service-connected general anxiety disorder which weakened his heart, causing his death.  She notes that anxiety, stress and hypertension contributed to the Veteran's death. 

In the context of a cause of death claim, VA has an obligation to assist a claimant in obtaining evidence necessary to substantiate a claim, including a medical opinion, unless there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a) (West 2014); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  In light of the lay and medical evidence, a VA medical opinion should be obtained in order to properly assess the appellant's cause of death claim.  The opinion should address if there is a relationship between the Veteran's cause of death, his diagnosed hypertension and his service-connected disabilities.


Accrued Benefits

The law governing claims for accrued benefits provides that, upon the death of a veteran, his lawful surviving spouse may be paid periodic monetary benefits to which he was entitled at the time of his death, and which were due and unpaid for a period not to exceed two years, based on existing rating decisions or other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

For a claimant to prevail in her accrued benefits claim, the record must show the following: (1) the appellant has standing to file a claim for accrued benefits (see 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000); (2) the Veteran had a claim pending at the time of his death (see 38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998)); (3) the Veteran would have prevailed on his claim if he had not died (Id.); and (4) the claim for accrued benefits was filed within one year of the Veteran's death (see 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c)).

The Veteran had submitted a claim for an increased rating for his service-connected general anxiety disorder in April 2010.  At that time, he noted that he was receiving treatment at the VA Bay Pines Medical Center.  The Veteran passed away in May 2010.

On June 15, 2010, the appellant submitted a VA Form 21-534, Application for Dependency and Indemnity Compensation (DIC), Death Pension & Accrued Benefits by Surviving Spouse.  Under the provisions of 38 U.S.C.A. § 5121A , when a claimant dies on or after October 10, 2008, an eligible survivor may, not later than one year after the date of death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion.  The appellant's filing of a VA Form 21-534 is considered a request for substitution.  See Fast Letter 10-30 (Aug. 10, 2010) and new regulations to be codified at 38 C.F.R. § 3.1010.

Unlike accrued benefits claims that are limited to the evidence of record at the time of the Veteran's death, a substitute claimant would be able to submit additional evidence to be considered by VA that was not of record at the time of the Veteran's death.

The Board finds that the RO has not made a determination as to the appellant's actual eligibility to substitute in the appeal for an increased rating for the Veteran's service-connected general anxiety disorder.  Consequently, the claim is remanded for further development on the issue of substitution.

Accordingly, the case is REMANDED for the following actions:

1.  Forward the entire claims file to a physician with the appropriate expertise to render an opinion as to whether it is it at least as likely as not (a 50 percent probability or greater) that (a) a service-connected disability (specifically the Veteran's general anxiety disorder) was a principal or contributory cause of the Veteran's death, and (b) any principal or contributory cause of the Veteran's death had its onset during, or is otherwise related to, his service.

An explanation should be provided regarding any possible relationship between general anxiety disorder and hypertension, including whether a general anxiety disorder may have either caused or made worse the diagnosed hypertension, to include during periods of anxiety, to result in or contribute to cardio respiratory arrest.

If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Then, adjudicate the issue of substitution and determine if the appellant is eligible to be recognized as a substitute for the Veteran's pending claim for a rating in excess of 30 percent for his service-connected general anxiety disorder.  

3.  If the request for substitution is granted, ask the appellant to provide the names, addresses, and approximate dates of treatment of all health care providers who had treated the Veteran for his general anxiety disorder.  After securing any necessary releases, request any records identified which are not duplicates of those contained in the claims file.  

In addition, electronically obtain any additional VA treatment records, to include those from the VA Palm Harbor Medical Center and the VA Bay Pines Medical Center that are not already associated with the claims file.

4.  Finally, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and give the appellant and her representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

